EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 1, “Exercise apparatus” has been replaced with –An exercise apparatus—

In claims 2-22, line 1, “Exercise apparatus” has been replaced with –The exercise apparatus--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The closest prior art of record is considered to be Chesemore (US 3840227). Chesemore teaches an exercise apparatus comprising: a weight source (pates 69) operably connected to a plurality of manual actuators (handles 61 and 64) by a cable (62) and pulley system comprising a plurality of pulley wheels (26 and 46), a supporting frame for the weight source and pulley wheels (frame as seen in FIGs 1 and 2), and a cable circuit defining a force path from the weight source over the pulley wheels (cable circuit 62), wherein the pulley wheels and frame are provided in a common plane with the weight source at least when the exercise apparatus is not in use (when the pulleys are folded into the door frame), and the manual actuators are provided at spaced locations along the force path defined by the cable circuit and pulley system (as seen in FIGs 1 and 2) and are actuatable in a direction away from the common plane when in use (when the pulleys are swung out as seen in FIGs 1 and 2), wherein the frame is supported in an upright orientation for use by a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784